Opinion filed July 2, 2015




                                        In The


        Eleventh Court of Appeals
                                     ____________

                                 No. 11-14-00334-CR
                                     ____________

                   THOMAS SANCHEZ RAE, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 244th District Court
                                  Ector County, Texas
                             Trial Court Cause No. C-39,078


                      MEMORANDUM OPINION
       The jury convicted Appellant, Thomas Sanchez Rae, of the offense of assault-
family violence and assessed his punishment at confinement for a term of six years
and a $6,000 fine. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw in this
appeal. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeal is frivolous. Counsel has provided Appellant with a copy
of the brief and a motion for access to the appellate record and has advised Appellant
of his right to review the record and file a response to counsel’s brief. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex.
App.—Eastland 2005, no pet.). Appellant filed in this court a motion for access to
the appellate record. The clerk’s record and the reporter’s record were provided to
Appellant, and Appellant has filed a pro se response to counsel’s motion to withdraw
and supporting brief.
       In addressing an Anders brief and pro se response, a court of appeals may only
determine (1) that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error or (2) that arguable grounds
for appeal exist and remand the cause to the trial court so that new counsel may be
appointed to brief the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following the procedures outlined in
Anders and Schulman, we have independently reviewed the record, and we agree
that the appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at
409.
       We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
                                          2
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


July 2, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3